EXHIBIT 10.1

--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

By and Between

OCWEN FINANCIAL CORPORATION

and

ALTISOURCE SOLUTIONS S.À R.L.

Dated as of August 10, 2009

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

DEFINITION OF TERMS

 

1

ARTICLE II

 

ALLOCATION OF TAX LIABILITIES

 

8

 

SECTION 2.01

General Rule

8

 

SECTION 2.02

Allocations of Taxes

8

 

SECTION 2.03

Certain Transaction and Other Taxes

9

ARTICLE III

 

PRORATION OF TAX ITEMS

 

9

ARTICLE IV

 

PREPARATION AND FILING OF TAX RETURNS

 

10

 

SECTION 4.01

General

10

 

SECTION 4.02

OFC’s Responsibility

10

 

SECTION 4.03

Altisource’s Responsibility

10

 

SECTION 4.04

Tax Accounting Practices

10

 

SECTION 4.05

Consolidated or Combined Tax Returns

11

 

SECTION 4.06

Right To Review Tax Returns

11

 

SECTION 4.07

Altisource Carrybacks and Claims for Refund

12

 

SECTION 4.08

Apportionment of Earnings and Profits and Tax Attributes

12

ARTICLE V

 

TAX PAYMENTS

 

12

 

SECTION 5.01

Payment of Taxes With Respect to Tax Returns Reflecting Taxes of the Other
Company

12

 

SECTION 5.02

Indemnification Payments

13

ARTICLE VI

 

TAX BENEFITS

 

13

 

SECTION 6.01

Tax Refunds in General

13

 

SECTION 6.02

Timing Differences and Reverse Timing Differences

14

 

SECTION 6.03

Altisource Carrybacks

15

ARTICLE VII

 

TAX-FREE STATUS

 

15

 

SECTION 7.01

Tax Opinions and Representation Letters

15

 

SECTION 7.02

Restrictions on Altisource

15

 

SECTION 7.03

Liability for Tax-Related Losses

18

ARTICLE VIII

 

ASSISTANCE AND COOPERATION

 

18

 

SECTION 8.01

Assistance and Cooperation

18

 

SECTION 8.02

Income Tax Return Information

19

-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

SECTION 8.03

Reliance

19

ARTICLE IX

 

TAX RECORDS

 

20

 

SECTION 9.01

Retention of Tax Records

20

 

SECTION 9.02

Access to Tax Records

20

ARTICLE X

 

TAX CONTESTS

 

20

 

SECTION 10.01

Notice

20

 

SECTION 10.02

Control of Tax Contests

21

ARTICLE XI

 

EFFECTIVE DATE; TERMINATION OF PRIOR INTERCOMPANY TAX ALLOCATION AGREEMENTS

 

21

ARTICLE XII

 

SURVIVAL OF OBLIGATIONS

 

21

ARTICLE XIII

 

TREATMENT OF PAYMENTS; TAX GROSS UP

 

22

 

SECTION 13.01

Treatment of Tax Indemnity and Tax Benefit Payments

22

 

SECTION 13.02

Tax Gross Up

22

 

SECTION 13.03

Interest Under This Agreement

22

ARTICLE XIV

 

DISAGREEMENTS

 

23

ARTICLE XV

 

LATE PAYMENTS

 

23

ARTICLE XVI

 

EXPENSES

 

23

ARTICLE XVII

 

GENERAL PROVISIONS

 

24

 

SECTION 17.01

Addresses and Notices

24

 

SECTION 17.02

Binding Effect

24

 

SECTION 17.03

Waiver

24

 

SECTION 17.04

Severability

24

 

SECTION 17.05

Authority

25

 

SECTION 17.06

Further Action

25

 

SECTION 17.07

Integration

25

 

SECTION 17.08

Construction

25

 

SECTION 17.09

No Double Recovery

25

 

SECTION 17.10

Counterparts

25

 

SECTION 17.11

Governing Law

26

 

SECTION 17.12

Jurisdiction

26

-ii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

SECTION 17.13

Amendment

26

 

SECTION 17.14

Altisource Subsidiaries

26

 

SECTION 17.15

Successors

26

 

SECTION 17.16

Injunctions

26

-iii-

--------------------------------------------------------------------------------



               TAX MATTERS AGREEMENT (this “Agreement”) entered into as of
August 10, 2009, by and between OCWEN FINANCIAL CORPORATION, a Florida
corporation (“OFC”), and ALTISOURCE SOLUTIONS S.À R.L., a private limited
liability company organized under the laws of the Grand Duchy of Luxembourg and
an indirect wholly-owned subsidiary of OFC (“Altisource”).

               WHEREAS, the board of directors of OFC has determined that it is
in the best interests of OFC and its shareholders to separate the Altisource
Business (as defined below) from OFC.

               WHEREAS, as of the date hereof, OFC is the common parent of an
affiliated group of corporations, including Altisource, which has elected to
file consolidated United States Federal income tax returns;

               WHEREAS, OFC and Altisource have entered into the Separation
Agreement (as defined below), pursuant to which OFC agreed to contribute and
otherwise transfer to Altisource, and Altisource agreed to receive and assume,
the assets and liabilities then associated with the Altisource Business.

               WHEREAS, OFC intends to distribute to shareholders of OFC all the
outstanding shares of Altisource Capital Stock;

               WHEREAS, pursuant to the Distribution (as defined in the
Separation Agreement), Altisource and its subsidiaries will cease to be members
of the affiliated group (as that term is defined in Section 1504 of the Code (as
defined below)) of which OFC is the common parent; and

               WHEREAS the Companies (as defined below) desire to provide for
and agree upon the allocation between the Companies of liabilities for Taxes (as
defined below) arising prior to, as a result of, and subsequent to the
Distribution, and to provide for and agree upon other matters relating to Taxes.

               NOW, THEREFORE, in consideration of the mutual agreements
contained herein, the Companies hereby agree as follows:

ARTICLE I

Definition of Terms

               For purposes of this Agreement (including the recitals hereof),
the following terms have the following meanings, and capitalized terms used but
not otherwise defined herein shall have the meaning ascribed to them in the
Separation Agreement:

               “Accountant” shall have the meaning set forth in Section 8.02(b).

               “Accounting Cutoff Date” means, with respect to Altisource, any
date as of the end of which there is a closing of the financial accounting
records for Altisource.

--------------------------------------------------------------------------------



               “Active Trade or Business” means the active conduct (within the
meaning of Section 355(b) of the Code and the regulations thereunder) by
Altisource of the Altisource Business.

               “Adjustment Request” means any formal or informal claim or
request filed with any Tax Authority, or with any administrative agency or
court, for the adjustment, refund or credit of Taxes, including (a) any amended
Tax Return claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset and (c) any claim for refund or credit of Taxes previously paid.

               “Affiliate” means any entity that is directly or indirectly
“controlled” by either the person in question or an Affiliate of such person.
For purposes of the definition of “Affiliate,” “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person, whether through ownership of voting
securities, by contract or otherwise.

               “Agreement” shall have the meaning provided in the first sentence
of this Agreement.

               “Altisource” shall have the meaning provided in the first
sentence of this Agreement.

               “Altisource Affiliated Group” shall have the meaning provided in
the definition of “Altisource Federal Consolidated Income Tax Return.”

               “Altisource Business” means the knowledge process outsourcing
business, as defined in the Separation Agreement.

               “Altisource Capital Stock” means all classes or series of capital
stock of Altisource, including (i) the Altisource Common Stock, (ii) all
options, warrants and other rights to acquire such capital stock and (iii) all
instruments properly treated as stock in Altisource for U.S. Federal income tax
purposes.

               “Altisource Carryback” means any net operating loss, net capital
loss, excess tax credit or other similar Tax item of any member of the
Altisource Group that may or must be carried from one Tax Period to another
prior Tax Period under the Code or other applicable Tax Law.

               “Altisource Common Stock” has the meaning set forth in the
Separation and Distribution Agreement.

               “Altisource Federal Consolidated Income Tax Return” means any
United States (or any foreign country) Federal income Tax Return for the
affiliated group (as that term is defined in Section 1504 of the Code) of which
Altisource (or a subsidiary thereof) is the common parent (the “Altisource
Affiliated Group”).

               “Altisource Group” means Altisource and its Subsidiaries, as
determined immediately after the Distribution.

2

--------------------------------------------------------------------------------



               “Altisource Separate Return” means any Separate Return of
Altisource or any member of the Altisource Group.

               “Ancillary Agreements” means the Employee Matters Agreement, the
Transition Services Agreement, the Tax Matters Agreement, the Intellectual
Property Agreement, the Data Center and Disaster Recovery Agreement, the
Services Agreements and any instruments, assignments and other documents and
agreements executed in connection with the implementation of the transactions
contemplated by the Separation Agreement, including Article II.

               “Base Rate” shall be the rate as set forth in Article XV.

               “Board Certificate” shall have the meaning set forth in Section
7.02(d).

               “Closing Date” means the date of the Distribution.

               “Code” means the U.S. Internal Revenue Code of 1986, as amended.

               “Companies” means OFC and Altisource, collectively, and
“Company,” as the context requires, means either OFC or Altisource.

               “Contribution” means the contribution of assets and liabilities
by OFC itself directly to Altisource itself pursuant to Sections 2.01, 2.02,
2.03, 2.04 and 2.05 of the Separation Agreement.

               “Distribution” has the meaning set forth in the Separation
Agreement.

               “Distribution-Related Proceeding” means any Tax Contest in which
the IRS, another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status.

               “Fifty-Percent or Greater Interest” shall have the meaning
ascribed to such term for purposes of Sections 355(d) and (e) of the Code.

               “Filing Date” shall have the meaning set forth in Section
7.03(c).

               “Final Determination” means the final resolution of liability for
any Tax, which resolution may be for a specific issue or adjustment or for a
taxable period, (a) by IRS Form 870 or 870-AD (or any successor forms thereto),
on the date of acceptance by or on behalf of the taxpayer, or by a comparable
form under the laws of a State, local, or foreign taxing jurisdiction, except
that a Form 870 or 870-AD or comparable form shall not constitute a Final
Determination to the extent that it reserves (whether by its terms or by
operation of law) the right of the taxpayer to file a claim for refund or the
right of the Tax Authority to assert a further deficiency in respect of such
issue or adjustment or for such taxable period (as the case may be); (b) by a
decision, judgment, decree or other order by a court of competent jurisdiction,
which has become final and unappealable; (c) by a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the laws of a State, local or foreign taxing jurisdiction; (d)
by any allowance of a refund or credit in respect of an overpayment of Tax, but
only after the expiration of all periods during which such refund may be
recovered (including by way of offset) by the jurisdiction imposing such Tax;
(e) by a final settlement resulting from a treaty-based competent authority
determination; or (f) by any other final disposition, including by reason of the
expiration of the applicable statute of limitations or by mutual agreement of
the parties.

3

--------------------------------------------------------------------------------



               “Group” means the OFC Group or the Altisource Group, or both, as
the context requires.

               “High-Level Dispute” means any dispute or disagreement (a)
relating to liability under Section 7.03 of this Agreement or (b) in which the
amount of the liability in dispute exceeds $2 million.

               “Indemnitee” shall have the meaning set forth in Section 13.03.

               “Indemnitor” shall have the meaning set forth in Section 13.03.

               “IRS” means the United States Internal Revenue Service.

               “Joint Return” means any Tax Return that includes at least one
member of the OFC Group and at least one member of the Altisource Group.

               “Notified Action” shall have the meaning set forth in Section
7.02(e).

               “OFC” shall have the meaning provided in the first sentence of
this Agreement.

               “OFC Affiliated Group” shall have the meaning provided in the
definition of “OFC Federal Consolidated Income Tax Return.”

               “OFC Federal Consolidated Income Tax Return” means any United
States Federal income Tax Return for the affiliated group (as that term is
defined in Section 1504 of the Code and the regulations thereunder) of which OFC
is the common parent (the “OFC Affiliated Group”).

               “OFC Group” means OFC and its Subsidiaries, excluding any entity
that is a member of the Altisource Group.

               “OFC Separate Return” means any Separate Return of OFC or any
member of the OFC Group.

               “OFC State Combined Income Tax Return” means a consolidated,
combined or unitary State Income Tax Return that actually includes, by election
or otherwise, one or more members of the OFC Group together with one or more
members of the Altisource Group.

               “Past Practices” shall have the meaning set forth in Section
4.04(a).

               “Payment Date” means (i) with respect to any OFC Federal
Consolidated Income Tax Return, the due date for any required installment of
estimated taxes determined under Section 6655 of the Code, the due date
(determined without regard to extensions) for filing the return determined under
Section 6072 of the Code, and the date the return is filed, and (ii) with
respect to any other Tax Return, the corresponding dates determined under the
applicable Tax Law.

4

--------------------------------------------------------------------------------



               “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof, without regard to whether
any entity is treated as disregarded for U.S. Federal income tax purposes.

               “Post-Closing Period” means any Tax Period that, to the extent it
relates to a member of the Altisource Group, begins after the Closing Date.

               “Pre-Closing Period” means any Tax Period that, to the extent it
relates to a member of the Altisource Group, ends on or before the Closing Date.

               “Privilege” means any privilege that may be asserted under
applicable law, including any privilege arising under or relating to the
attorney-client relationship (including the attorney-client and work product
privileges), the accountant-client privilege and any privilege relating to
internal evaluation processes.

               “Proposed Acquisition Transaction” means a transaction or series
of transactions (or any agreement, understanding or arrangement, within the
meaning of Section 355(e) of the Code and Treasury Regulation Section 1.355-7,
or any other regulations promulgated thereunder, to enter into a transaction or
series of transactions), whether such transaction is supported by Altisource
management or shareholders, is a hostile acquisition, or otherwise, as a result
of which Altisource would merge or consolidate with any other Person or as a
result of which one or more Persons would (directly or indirectly) acquire, or
have the right to acquire, from Altisource and/or one or more holders of
outstanding shares of Altisource Capital Stock, a number of shares of Altisource
Capital Stock that would, when combined with any other changes in ownership of
Altisource Capital Stock pertinent for purposes of Section 355(e) of the Code,
comprise 40% or more of (A) the value of all outstanding shares of stock of
Altisource as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series, or (B) the total
combined voting power of all outstanding shares of voting stock of Altisource as
of the date of such transaction or, in the case of a series of transactions, the
date of the last transaction of such series. Notwithstanding the foregoing, a
Proposed Acquisition Transaction shall not include (A) the adoption by
Altisource of a shareholder rights plan or (B) issuances by Altisource that
satisfy Safe Harbor VIII (relating to acquisitions in connection with a person’s
performance of services) or Safe Harbor IX (relating to acquisitions by a
retirement plan of an employer) of Treasury Regulation Section 1.355-7(d). For
purposes of determining whether a transaction constitutes an indirect
acquisition, any recapitalization resulting in a shift of voting power or any
redemption of shares of stock shall be treated as an indirect acquisition of
shares of stock by the non-exchanging shareholders. This definition and the
application thereof is intended to monitor compliance with Section 355(e) of the
Code and shall be interpreted accordingly. Any clarification of, or change in,
the statute or regulations promulgated under Section 355(e) of the Code shall be
incorporated in this definition and its interpretation.

5

--------------------------------------------------------------------------------



               “Representation Letters” means the representation letters and any
other materials delivered or deliverable by OFC, Altisource or others in
connection with the rendering by Tax Advisors of any opinions in connection with
the Transactions.

               “Responsible Company” means, with respect to any Tax Return, the
Company having responsibility for preparing and filing such Tax Return under
this Agreement.

               “Ruling” means any private letter ruling issued by the IRS in
connection with the Transactions or any similar ruling (including any
supplemental ruling) issued by any Tax Authority other than the IRS in
connection with the Transactions.

               “Section 7.02(d) Acquisition Transaction” means any transaction
or series of transactions that is not a Proposed Acquisition Transaction but
would be a Proposed Acquisition Transaction if the percentage reflected in the
definition of Proposed Acquisition Transaction were 25% instead of 40%.

               “Separate Return” means (a) in the case of any Tax Return of any
member of the Altisource Group (including any consolidated, combined or unitary
return), any such Tax Return that does not include any member of the OFC Group
and (b) in the case of any Tax Return of any member of the OFC Group (including
any consolidated, combined or unitary return), any such Tax Return that does not
include any member of the Altisource Group.

               “Separation Agreement” means the Separation and Distribution
Agreement, as amended from time to time, by and between OFC and Altisource dated
as of August 10, 2009.

               “Signing Group” shall have the meaning set forth in Section 8.03.

               “State Income Tax” means any Tax imposed by any State of the
United States or by any political subdivision of any such State (or by the
District of Columbia) that is imposed on or measured by net income, including
state and local franchise or similar Taxes measured by net income, and any
interest, penalties, additions to tax or additional amounts in respect of the
foregoing.

               “Supplier Group” shall have the meaning set forth in Section
8.03.

               “Tax” or “Taxes” means any income, gross income, gross receipts,
profits, capital stock, franchise, withholding, payroll, social security,
workers compensation, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other tax
(including any fee, assessment or other charge in the nature of or in lieu of
any tax) imposed by any governmental entity or political subdivision thereof,
and any interest, penalties, additions to tax, or additional amounts in respect
of the foregoing.

               “Tax Advisor” means a United States tax counsel or accountant of
recognized national standing.

               “Tax Arbitrator” shall have the meaning set forth in Article XIV.

6

--------------------------------------------------------------------------------



               “Tax Arbitrator Dispute” shall have the meaning set forth in
Article XIV.

               “Tax Attribute” or “Attribute” means a net operating loss, net
capital loss, unused investment credit, unused foreign tax credit, excess
charitable contribution, general business credit, Tax basis or any other Tax
Item that could reduce a Tax.

               “Tax Authority” means, with respect to any Tax, the governmental
entity or political subdivision thereof that imposes such Tax, and the agency
(if any) charged with the collection of such Tax for such entity or subdivision.

               “Tax Benefit” means any refund, credit or other reduction in
otherwise required Tax payments.

               “Tax Contest” means an audit, review, examination or other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
claim for refund).

               “Tax Detriment” means any increase in required Tax payments (or,
without duplication, the reduction in any refund or credit).

               “Tax-Free Status” means the qualifications of (i) the
Distribution and Contribution, taken together, as a reorganization described in
Sections 355(a) and 368(a)(1)(D) of the Code, and (ii) the Transactions in which
OFC, Altisource and the shareholders of OFC recognize no income or gain for U.S.
federal income tax purposes, other than in the case of the shareholders of OFC,
to the extent of any cash received in exchange for fractional shares, and in the
case of OFC, taxation under Section 367 of the Code.

               “Tax Item” means, with respect to any income Tax, any item of
income, gain, loss, deduction or credit.

               “Tax Law” means the law of any governmental entity or political
subdivision thereof relating to any Tax.

               “Tax Opinions” means the opinions of Tax Advisors deliverable to
OFC in connection with the Transactions.

               “Tax Period” means, with respect to any Tax, the period for which
the Tax is reported as provided under the Code or other applicable Tax Law.

               “Tax Records” means Tax Returns, Tax Return workpapers,
documentation relating to any Tax Contests and any other books of account or
records required to be maintained under the Code or other applicable Tax Laws or
under any record retention agreement with any Tax Authority.

               “Tax-Related Losses” means (i) all Federal, state and local Taxes
(including interest and penalties thereon) imposed pursuant to any settlement,
Final Determination, judgment or otherwise; (ii) all reasonable accounting,
legal and other professional fees and court costs incurred in connection with
such Taxes; and (iii) all reasonable costs and expenses and all damages
associated with shareholder litigation or controversies and any amount paid by
OFC (or any Affiliate of OFC) or Altisource (or any Affiliate of Altisource) in
respect of the liability of shareholders, whether paid to shareholders or to the
IRS or any other Tax Authority, in each case, resulting from the failure of the
Transactions to have Tax-Free Status.

7

--------------------------------------------------------------------------------



               “Tax Return” or “Return” means any report of Taxes due, any claim
for refund of Taxes paid, any information return with respect to Taxes, or any
other similar report, statement, declaration or document required to be filed
under the Code or other Tax Law, including any attachments, exhibits or other
materials submitted with any of the foregoing, and including any amendments or
supplements to any of the foregoing.

               “Transactions” means the Distribution, Contribution and the other
transactions contemplated by the Separation Agreement.

               “Treasury Regulations” means the regulations promulgated from
time to time under the Code as in effect for the relevant Tax Period.

               “Unqualified Tax Opinion” means an opinion of a Tax Advisor,
which Tax Advisor is reasonably acceptable to OFC, on which OFC may rely to the
effect that a transaction will not affect the Tax-Free Status. Any such opinion
must assume that the Transactions would have qualified for Tax-Free Status if
the transaction in question did not occur.

ARTICLE II

Allocation of Tax Liabilities

               SECTION 2.01 General Rule. (a) OFC Liability. OFC shall be liable
for, and shall indemnify and hold harmless the Altisource Group from and against
any liability for, Taxes that are allocated to OFC under this Article II.

               (b)   Altisource Liability. Altisource shall be liable for, and
shall indemnify and hold harmless the OFC Group from and against any liability
for, Taxes that are allocated to Altisource under this Article II.

               SECTION 2.02 Allocations of Taxes. Except as provided in Section
2.03, Taxes shall be allocated as follows:

               (a)   Allocation of Taxes to OFC. OFC shall be responsible for:

             (i)     any and all Taxes due or required to be reported on any
Joint Return or OFC Separate Return (including any increase in such Tax as a
result of a Final Determination); and

               (b)   Allocation of Taxes to Altisource. Altisource shall be
responsible for any and all Taxes due or required to be reported on any
Altisource Separate Return (including any increase in such Tax as a result of a
Final Determination)

8

--------------------------------------------------------------------------------



               SECTION 2.03 Certain Transaction and Other Taxes. (a) Altisource
Liability. Altisource shall be liable for, and shall indemnify and hold harmless
the OFC Group from and against any liability for:

             (i)     any Tax resulting from a breach by Altisource of any
covenant in this Agreement, the Separation Agreement or any Ancillary Agreement;
and

             (ii)     any Tax-Related Losses for which Altisource is responsible
pursuant to Section 7.03

               (b)   OFC Liability. OFC shall be liable for, and shall indemnify
and hold harmless the Altisource Group from and against any liability for:

             (i)     any Taxes imposed pursuant to Treasury Regulation Section
1.1502-6 (or any similar provision of foreign, State or local Tax law) on any
member of the Altisource Group solely as a result of such member’s being a
member of the OFC Affiliated Group (or similar group under foreign, State or
local Tax law);

             (ii)    any Taxes imposed pursuant to Section 367 of the Code and
the Treasury Regulations thereunder as a consequence of the Transactions;

             (iii)   any Tax resulting from a breach by OFC of any covenant in
this Agreement, the Separation Agreement or any Ancillary Agreement; and

             (iv)     any Tax-Related Losses for which OFC is responsible
pursuant to Section 7.03.

ARTICLE III

Proration of Tax Items

               (a)   General Method of Proration. Tax Items shall be apportioned
between Pre-Closing Periods and Post-Closing Periods in accordance with the
principles of Treasury Regulation Section 1.1502-76(b) as reasonably interpreted
and applied by OFC. No election shall be made under Treasury Regulation Section
1.1502-76(b)(2)(ii) (relating to ratable allocation of a year’s items). If the
Closing Date is not an Accounting Cutoff Date, the provisions of Treasury
Regulation Section 1.1502-76(b)(2)(iii) will be applied to allocate ratably the
items (other than extraordinary items) for the month that includes the Closing
Date.

               (b)   Transactions Treated as Extraordinary Items. In determining
the apportionment of Tax Items between Pre-Closing Periods and Post-Closing
Periods, any Tax Items relating to the Transactions shall be treated as
extraordinary items described in Treasury Regulation Section
1.1502-76(b)(2)(ii)(C) and shall (to the extent occurring on or prior to the
Closing Date) be allocated to Pre-Closing Periods, and any Taxes related to such
items shall be treated under Treasury Regulation Section 1.1502-76(b)(2)(iv) as
relating to such extraordinary items and shall (to the extent occurring on or
prior to the Closing Date) be allocated to Pre-Closing Periods.

9

--------------------------------------------------------------------------------



ARTICLE IV

Preparation and Filing of Tax Returns

               SECTION 4.01 General. Except as otherwise provided in this
Article IV, Tax Returns shall be prepared and filed when due (including
extensions) by the person obligated to file such Tax Returns under the Code or
applicable Tax Law. The Companies shall provide, and shall cause their
Affiliates to provide, assistance and cooperation to one another in accordance
with Article VIII with respect to the preparation and filing of Tax Returns,
including providing information required to be provided in Article VIII.

               SECTION 4.02 OFC’s Responsibility. OFC has the exclusive
obligation and right to prepare and file, or to cause to be prepared and filed:

               (a)     OFC Federal Consolidated Income Tax Returns for all Tax
Periods;

               (b)     OFC State Combined Income Tax Returns and any other Joint
Returns that OFC reasonably determines are required to be filed (or that OFC
chooses to be filed) by the Companies or any of their Affiliates for all Tax
Periods; provided, however, that OFC shall provide written notice (no later than
60 days prior to the date such Returns are due, including extensions) of such
determination to file such OFC State Combined Income Tax Returns or other Joint
Returns to Altisource; and

               (c)     OFC Separate Returns and Altisource Separate Returns that
OFC reasonably determines are required to be filed by the Companies or any of
their Affiliates for Tax Periods ending on, before or after the Closing Date
(limited, in the case of Altisource Separate Returns, to such Returns as are
filed on or prior to the Closing Date).

               SECTION 4.03 Altisource’s Responsibility. Altisource shall
prepare and file, or shall cause to be prepared and filed, all Altisource
Separate Returns other than those Tax Returns filed on or prior to the Closing
Date. The Tax Returns required to be prepared and filed by Altisource under this
Section 4.03 shall include (a) any Altisource Federal Consolidated Income Tax
Return and (b) Altisource Separate Returns required to be filed for Tax Periods
ending after the Closing Date.

               SECTION 4.04 Tax Accounting Practices. (a) General Rule. Except
as provided in Section 4.04(b), with respect to any Tax Return that Altisource
has the obligation and right to prepare and file, or cause to be prepared and
filed, under Section 4.03, for any Pre-Closing Period (and the portion, ending
on the Closing Date, of any Tax Period that includes but does not end on the
Closing Date), such Tax Return shall be prepared in accordance with past
practices, accounting methods, elections or conventions (“Past Practices”) used
by OFC and its Subsidiaries with respect to the Tax Returns in question (unless
there is no reasonable basis for the use of such Past Practices) solely to the
extent a change in such Past Practice could reasonably be expected to cause OFC
to incur a Tax Detriment, and to the extent any items are not covered by Past
Practices (or in the event that there is no reasonable basis for the use of such
Past Practices), in accordance with reasonable Tax accounting practices. Except
as provided in Section 4.04(b), OFC shall prepare any Tax Return that it has the
obligation and right to prepare and file, or cause to be prepared and filed,
under Section 4.02, in accordance with reasonable Tax accounting practices
selected by OFC.

10

--------------------------------------------------------------------------------



               (b)   Reporting of Transaction Tax Items. Altisource and OFC
shall file all Tax Returns consistent with the Tax treatment of the Transactions
set forth in the Tax Opinions. To the extent there is a Tax treatment relating
to the Transactions that is not covered by the Tax Opinions, the Tax treatment
shall be determined by OFC with respect to such Tax Return, and Altisource shall
agree to such treatment and shall file all Tax Returns for which it is
responsible consistently with such treatment, unless either (i) there is no
reasonable basis for such Tax treatment or (ii) such Tax treatment is
inconsistent with the Tax treatment contemplated in the Tax Opinions.

               (c)   Detrimental Tax Positions. Neither Altisource nor OFC shall
take a position on any Tax Return that is reasonably expected to cause a Tax
Detriment to the other party without agreeing first in writing to bear all
Tax-Related Losses associated with such Tax Detriment.

               SECTION 4.05 Consolidated or Combined Tax Returns. Altisource
shall elect and join, and shall cause its respective Affiliates to elect and
join, in filing any OFC State Combined Income Tax Returns and any Joint Returns
that OFC files pursuant to Section 4.02(b).

               SECTION 4.06 Right to Review Tax Returns. (a) General. The
Responsible Company with respect to any material Tax Return shall make such Tax
Return and related workpapers available for review by the other Company, if
requested, to the extent (i) such Tax Return relates to Taxes for which the
requesting party would reasonably be expected to be liable, (ii) the requesting
party would reasonably be expected to be liable in whole or in part for any
additional Taxes owing as a result of adjustments to the amount of such Taxes
reported on such Tax Return, (iii) such Tax Return relates to Taxes for which
the requesting party would reasonably be expected to have a claim for Tax
Benefits under this Agreement or (iv) the requesting party reasonably determines
that it must inspect such Tax Return to confirm compliance with the terms of
this Agreement. The Responsible Company shall use reasonable best efforts to
make such Tax Return available for review, including by delivering such
materials to the requesting party at the requesting party’s expense, as required
under this paragraph sufficiently in advance of the due date (including
extensions) for filing of such Tax Return to provide the requesting party with a
meaningful opportunity to analyze and comment on such Tax Return.

               (b)   Execution of Returns Prepared by Other Party. In the case
of any Tax Return that is required to be prepared and filed by the Responsible
Company under this Agreement and that is required by law to be signed by the
other Company (or by its authorized representative), the Company that is legally
required to sign such Tax Return shall be required to sign such Tax Return
unless there is no reasonable basis for the Tax treatment of an item reported on
the Tax Return or the Tax treatment of an item reported on the Tax Return
should, in the opinion (reasonably acceptable in form and substance to the
Responsible Company) of a Tax Advisor, subject the other Company (or its
authorized representatives) to material penalties.

11

--------------------------------------------------------------------------------



               SECTION 4.07 Altisource Carrybacks and Claims for Refund. (a)
Altisource hereby agrees that, unless OFC consents in writing, no Adjustment
Request with respect to any Tax Return for the Pre-Closing Period shall be
filed; provided, however, that upon the reasonable request of Altisource, OFC
shall use reasonable best efforts to make, at Altisource’s expense, an
Adjustment Request claiming a refund of Taxes for the Pre-Closing Period with
respect to a Altisource Carryback arising in a Post-Closing Period related to
U.S. Federal or State Taxes (any such Adjustment Request to be prepared and
filed by OFC) where, in OFC’s reasonable discretion, such Adjustment Request
will not materially impair the ability of OFC to use Tax Attributes. OFC shall
not take any action that would impair the use of any Tax Attribute by a member
of the Altisource Group without the prior written consent of Altisource.

               (b)     Altisource, upon the request of OFC, agrees to repay the
amount paid over to Altisource (plus any penalties, interest or other charges
imposed by the relevant Tax Authority) in the event OFC is required to repay
such refund to such Tax Authority.

               SECTION 4.08 Apportionment of Earnings and Profits and Tax
Attributes. OFC shall in good faith advise Altisource in writing of the portion,
if any, of any earnings and profits, Tax Attribute or other consolidated,
combined or unitary attribute that OFC determines shall be allocated or
apportioned to the Altisource Group under applicable law. Altisource and all
members of the Altisource Group shall prepare all Tax Returns in accordance with
such written notice. As soon as practicable after receipt of a written request
from Altisource, OFC shall provide copies of any studies, reports and workpapers
supporting such allocations and apportionments. In the event of a subsequent
adjustment by the applicable Tax Authority to such allocations and
apportionments, OFC shall promptly notify Altisource in writing of such
adjustment. For the avoidance of doubt, OFC shall not be liable to any member of
the Altisource Group for any failure of any determination under this Section
4.08 to be accurate under applicable Tax Law.

ARTICLE V

Tax Payments

               SECTION 5.01 Payment of Taxes With Respect to Tax Returns
Reflecting Taxes of the Other Company. In the case of any Tax Return reflecting
Taxes allocated hereunder to the Company that is not the Responsible Company:

               (a)   Computation and Payment of Tax Due. At least 3 business
days prior to any Payment Date for any Tax Return, the Responsible Company shall
compute the amount of Tax required to be paid to the applicable Tax Authority
(taking into account the requirements of Section 4.04 relating to consistent
accounting practices) with respect to such Tax Return on such Payment Date. The
Responsible Company shall pay such amount to such Tax Authority on or before
such Payment Date (and provide notice and proof of payment to the other
Company).

12

--------------------------------------------------------------------------------



               (b)   Computation and Payment of Liability With Respect to Tax
Due. Within 30 days following the earlier of (i) the due date (including
extensions) for filing any such Tax Return (excluding any Tax Return with
respect to payment of estimated Taxes or Taxes due with a request for extension
of time to file) or (ii) the date on which such Tax Return is filed, if OFC is
the Responsible Company, then Altisource shall pay to OFC the amount allocable
to the Altisource Group under the provisions of Article II, and if Altisource is
the Responsible Company, then OFC shall pay to Altisource the amount allocable
to the OFC Group under the provisions of Article II, in each case, plus interest
computed at the Base Rate on the amount of the payment based on the number of
days from the earlier of (A) the due date of the Tax Return (including
extensions) or (B) the date on which such Tax Return is filed to the date of
payment.

               (c)   Adjustments Resulting in Underpayments. In the case of any
adjustment pursuant to a Final Determination with respect to any such Tax
Return, the Responsible Company shall pay to the applicable Tax Authority when
due any additional Tax due with respect to such Tax Return required to be paid
as a result of such adjustment pursuant to a Final Determination. The
Responsible Company shall compute the amount attributable to the Altisource
Group in accordance with Article II and Altisource shall pay to OFC any amount
due OFC (or OFC shall pay Altisource any amount due Altisource) under Article II
within 30 days from the later of (i) the date the additional Tax was paid by the
Responsible Company or (ii) the date of receipt of a written notice and demand
from the Responsible Company for payment of the amount due, accompanied by
evidence of payment and a statement detailing the Taxes paid and describing in
reasonable detail the particulars relating thereto. Any payments required under
this Section 5.01(c) shall include interest computed at the Base Rate based on
the number of days from the date the additional Tax was paid by the Responsible
Company to the date of the payment under this Section 5.01(c).

               SECTION 5.02 Indemnification Payments. All indemnification
payments under this Agreement shall be made by OFC directly to Altisource and by
Altisource directly to OFC; provided, however, that if the Companies mutually
agree with respect to any such indemnification payment, any member of the OFC
Group, on the one hand, may make such indemnification payment to any member of
the Altisource Group, on the other hand, and vice versa.

ARTICLE VI

Tax Benefits

               SECTION 6.01 Tax Refunds in General. Except as set forth below,
OFC shall be entitled to any refund (and any interest thereon received from the
applicable Tax Authority) of Taxes for which OFC is liable hereunder, Altisource
shall be entitled to any refund (and any interest thereon received from the
applicable Tax Authority) of Taxes for which Altisource is liable hereunder and
a Company receiving a refund to which another Company is entitled hereunder
shall pay over such refund to such other Company within 30 days after such
refund is received (together with interest computed at the Base Rate based on
the number of days from the date the refund was received to the date the refund
was paid over).

13

--------------------------------------------------------------------------------



               SECTION 6.02 Timing Differences and Reverse Timing Differences.
(a) If as a result of an adjustment pursuant to a Final Determination to any
Taxes for which a member of the OFC Group is liable hereunder (or Tax Attribute
of a member of the OFC Group) a member of the Altisource Group could realize a
current or future Tax Benefit that it could not realize but for such adjustment
(determined on a with and without basis), or if as a result of an adjustment
pursuant to a Final Determination to any Taxes for which a member of the
Altisource Group is liable hereunder (or Tax Attribute of a member of the
Altisource Group) a member of the OFC Group could realize a current or future
Tax Benefit that it could not realize but for such adjustment (determined on a
with and without basis), Altisource or OFC, as the case may be, shall make a
payment to either OFC or Altisource, as appropriate, within 30 days following
the date of a written notice and demand from OFC or Altisource, as appropriate,
for payment of the amount due, accompanied by evidence of such adjustment and
describing in reasonable detail the particulars relating thereto. Any payment
required under this Section 6.02(a) shall include interest on such payment
computed at the Base Rate based on the number of days from the date of such
written notice to the date of payment under this Section 6.02(a). In the event
that OFC or Altisource disagrees with any such calculation described in this
Section 6.02(a), OFC or Altisource shall so notify the other Company in writing
within 30 days of receiving the written calculation set forth above in this
Section 6.02(a). OFC and Altisource shall endeavor in good faith to resolve such
disagreement.

               (b)     If a member of the Altisource Group actually realizes in
cash pursuant to a Final Determination any Tax Detriment as a result of an
adjustment pursuant to a Final Determination to any Taxes for which a member of
the OFC Group is liable hereunder (or Tax Attribute of a member of the OFC
Group) (in such circumstance, OFC being the “Adjusted Party”) and such Tax
Detriment would not have arisen but for such adjustment (determined on a with
and without basis), or if a member of the OFC Group actually realizes in cash
pursuant to a Final Determination any Tax Detriment as a result of an adjustment
pursuant to a Final Determination to any Taxes for which a member of the
Altisource Group is liable hereunder (or Tax Attribute of a member of the
Altisource Group) (in such circumstance, Altisource being the “Adjusted Party”)
and such Tax Detriment would not have arisen but for such adjustment (determined
on a with and without basis), the Adjusted Party shall make a payment to the
other party within 30 days following the later of such actual realization of the
Tax Detriment and the Adjusted Party’s actual realization of the corresponding
Tax Benefit, in an amount equal to the lesser of such Tax Detriment actually
realized in cash and the Tax Benefit, if any, actually realized in cash by the
Adjusted Party pursuant to such adjustment (which would not have arisen but for
such adjustment), plus interest on such amount computed at the Base Rate based
on the number of days from the later of the date of such actual realization of
the Tax Detriment and the Adjusted Party’s actual realization of the
corresponding Tax Benefit to the date of payment of such amount under this
Section 6.02(b). No later than 30 days after a Tax Detriment described in this
Section 6.02(b) is actually realized in cash by a member of the OFC Group or a
member of the Altisource Group, OFC (if a member of the OFC Group actually
realizes such Tax Detriment) or Altisource (if a member of the Altisource Group
actually realizes such Tax Detriment) shall provide the other Company with a
written calculation of the amount payable pursuant to this Section 6.02(b). In
the event that OFC or Altisource disagrees with any such calculation described
in this Section 6.02(b), OFC or Altisource shall so notify the other Company in
writing within 30 days of receiving the written calculation set forth above in
this Section 6.02(b). OFC and Altisource shall endeavor in good faith to resolve
such disagreement.

14

--------------------------------------------------------------------------------



               SECTION 6.03 Altisource Carrybacks. Altisource shall be entitled
to any refund actually received in cash that is attributable to, and would not
have arisen but for (determined on a with and without basis), an Altisource
Carryback pursuant to the proviso set forth in Section 4.07, provided that the
refund is a refund of Taxes for the Tax Period to which the Altisource Carryback
is carried or the first or second immediately following Tax Periods. Any such
payment of such refund made by OFC to Altisource pursuant to this Section 6.03
shall be recalculated in light of any Final Determination (or any other facts
that may arise or come to light after such payment is made, such as a carryback
or carryforward of a OFC Group Tax Attribute to a Tax Period in respect of which
such refund is received) that would affect the amount to which Altisource is
entitled, and an appropriate adjusting payment shall be made by Altisource to
OFC such that the aggregate amounts paid pursuant to this Section 6.03 equals
such recalculated amount (with interest computed at the Base Rate based on the
number of days from the date of the actual receipt of such refund to the date of
payment of such amount under this Section 6.03).

ARTICLE VII

Tax-Free Status

               SECTION 7.01 Tax Opinions and Representation Letters. Each of
Altisource and OFC hereby represents and agrees that (i) it has examined the
Representation Letters prior to the date hereof and (ii) all information
contained in such Representation Letters that concerns or relates to such
Company or any member of its Group will be true, correct and complete.

               SECTION 7.02 Restrictions on Altisource. (a) Altisource agrees
that it will not take or fail to take, or permit any Altisource Affiliate to
take or fail to take, any action where such action or failure to act would be
inconsistent with or cause to be untrue any material, information, covenant or
representation in any Representation Letters or Tax Opinions. Altisource agrees
that it will not take or fail to take, or permit any Altisource Affiliate to
take or fail to take, any action that prevents or could reasonably be expected
to prevent (i) the Tax-Free Status or (ii) any transaction contemplated by the
Separation Agreement that is intended by the parties to be tax-free from so
qualifying, including issuing any Altisource Capital Stock that would prevent
the Distribution from qualifying as a tax-free distribution within the meaning
of Section 355 of the Code.

               (b)     Altisource agrees that, from the date hereof until the
first day after the two-year anniversary of the Closing Date, it will (i)
maintain its status as a company whose separate affiliated group, within the
meaning of Section 355(b)(3) of the Code, is engaged in the Active Trade or
Business and (ii) not engage in any transaction that would result in it ceasing
to be a company whose separate affiliated group is so engaged in the Active
Trade or Business.

15

--------------------------------------------------------------------------------



               (c)     Altisource agrees that, from the date hereof until the
first day after the two-year anniversary of the Closing Date, it will not (i)
enter into any Proposed Acquisition Transaction or, to the extent Altisource has
the right to prohibit any Proposed Acquisition Transaction, permit any Proposed
Acquisition Transaction to occur (whether by (A) redeeming rights under a
shareholder rights plan, (B) finding a tender offer to be a “permitted offer”
under any such plan or otherwise causing any such plan to be inapplicable or
neutralized with respect to any Proposed Acquisition Transaction or (C)
approving any Proposed Acquisition Transaction, whether for purposes of Section
203 of the DGCL or any similar corporate statute, any “fair price” or other
provision of Altisource’s charter or bylaws or otherwise), (ii) merge or
consolidate with any other Person or liquidate or partially liquidate, (iii) in
a single transaction or series of transactions sell or transfer (other than
sales or transfers of inventory in the ordinary course of business) 60% or more
of the gross assets of the Active Trade or Business or 60% or more of the
consolidated gross assets of Altisource and its Affiliates (such percentages to
be measured based on fair market value as of the Closing Date), (iv) redeem or
otherwise repurchase (directly or through a Altisource Affiliate) any Altisource
Capital Stock, except to the extent such repurchases satisfy Section 4.05(1)(b)
of Revenue Procedure 96-30 (as in effect prior to the amendment of such Revenue
Procedure by Revenue Procedure 2003-48), (v) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a shareholder vote or otherwise, affecting the relative voting
rights of Altisource Capital Stock (including, without limitation, through the
conversion of any Altisource Capital Stock into another class of Altisource
Capital Stock) or (vi) take any other action or actions (including any action or
transaction that would be reasonably likely to be inconsistent with any
representation made in the Representation Letters or the Tax Opinions) that in
the aggregate (and taking into account any other transactions described in this
subparagraph (c)) would be reasonably likely to have the effect of causing or
permitting one or more persons (whether or not acting in concert) to acquire
directly or indirectly stock representing a Fifty-Percent or Greater Interest in
Altisource or otherwise jeopardize the Tax-Free Status, unless prior to taking
any such action set forth in the foregoing clauses (i) through (vi), (A)
Altisource shall have requested that OFC obtain a Ruling in accordance with
Sections 7.02(e) and (f) to the effect that such transaction will not affect the
Tax-Free Status and OFC shall have received such a supplemental Ruling in form
and substance satisfactory to OFC in its sole and absolute discretion, which
discretion shall be exercised in good faith solely to preserve the Tax-Free
Status (and in determining whether such a Ruling is satisfactory, OFC may
consider, among other factors, the appropriateness of any underlying assumptions
and management’s representations made in connection with such Ruling), or (B)
Altisource shall provide OFC with an Unqualified Tax Opinion in form and
substance satisfactory to OFC in its sole and absolute discretion, which
discretion shall be exercised in good faith solely to preserve the Tax-Free
Status (and in determining whether an opinion is satisfactory, OFC may consider,
among other factors, the appropriateness of any underlying assumptions and
management’s representations if used as a basis for the opinion and OFC may
determine that no opinion would be acceptable to OFC) or (C) OFC shall have
waived the requirement to obtain such ruling or opinion.

               (d)   Certain Issuances of Altisource Capital Stock. If
Altisource proposes to enter into any Section 7.02(d) Acquisition Transaction
or, to the extent Altisource has the right to prohibit any Section 7.02(d)
Acquisition Transaction, proposes to permit any Section 7.02(d) Acquisition
Transaction to occur, in each case, during the period from the date hereof until
the first day after the two-year anniversary of the Closing Date, Altisource
shall provide OFC, no later than ten days following the signing of any written
agreement with respect to the Section 7.02(d) Acquisition Transaction, with a
written description of such transaction (including the type and amount of
Altisource Capital Stock to be issued in such transaction) and a certificate of
the Board of Directors of Altisource to the effect that the Section 7.02(d)
Acquisition Transaction is not a Proposed Acquisition Transaction or any other
transaction to which the requirements of Section 7.02(c) apply (a “Board
Certificate”).

16

--------------------------------------------------------------------------------



               (e)   Procedures Regarding Opinions and Rulings. If Altisource
notifies OFC that it desires to take one of the actions described in clauses (i)
through (vi) of Section 7.02(c) (a “Notified Action”), OFC and Altisource shall
reasonably cooperate to attempt to obtain the ruling or opinion referred to in
Section 7.02(c), unless OFC shall have waived the requirement to obtain such
ruling or opinion.

               (f)   Rulings or Unqualified Tax Opinions at Altisource’s
Request. OFC agrees that at the reasonable request of Altisource pursuant to
Section 7.02(c) OFC shall cooperate with Altisource and use reasonable best
efforts to seek to obtain, as expeditiously as possible, a Ruling or an
Unqualified Tax Opinion for the purpose of permitting Altisource to take the
Notified Action. In no event shall OFC be required to file any request for a
Ruling under this Section 7.03(f) unless Altisource represents that (A) it has
read the request for the Ruling and (B) all information and representations, if
any, relating to any member of the Altisource Group contained in the request for
the Ruling are (subject to any qualifications therein) true, correct and
complete. Altisource shall reimburse OFC for all reasonable costs and expenses
incurred by the OFC Group in obtaining a Ruling or Unqualified Tax Opinion
requested by Altisource within 10 business days after receiving an invoice from
OFC therefor.

               (g)   Rulings or Unqualified Tax Opinions at OFC’s Request. OFC
shall have the right to obtain a supplemental Ruling or an Unqualified Tax
Opinion at any time in its sole and absolute discretion. If OFC determines to
obtain a supplemental Ruling or an Unqualified Tax Opinion, Altisource shall
(and shall cause each Affiliate of Altisource to) cooperate with OFC and take
any and all actions reasonably requested by OFC in connection with obtaining the
Ruling or Unqualified Tax Opinion (including, without limitation, by making any
representation or reasonable covenant or providing any materials or information
requested by the IRS or Tax Advisor; provided that Altisource shall not be
required to make (or cause any Affiliate of Altisource to make) any
representation or covenant that is inconsistent with historical facts or as to
future matters or events over which it has no control). OFC and Altisource shall
each bear its own costs and expenses in obtaining a Ruling or an Unqualified Tax
Opinion requested by OFC.

               (h)     Altisource hereby agrees that OFC shall have sole and
exclusive control over the process of obtaining any Ruling, and that only OFC
shall apply for a Ruling. In connection with obtaining a Ruling pursuant to
Section 7.02(c), (A) OFC shall keep Altisource informed in a timely manner of
all material actions taken or proposed to be taken by OFC in connection
therewith; (B) OFC shall (1) reasonably in advance of the submission of a
request for a Ruling provide Altisource with a draft copy thereof, (2)
reasonably consider Altisource’s comments on such draft copy and (3) provide
Altisource with a final copy; and (C) OFC shall provide Altisource with notice
reasonably in advance of, and Altisource shall have the right to attend, any
formally scheduled meetings with the IRS (subject to the approval of the IRS)
that relate to such Ruling. Neither Altisource nor any Altisource Affiliate
shall seek any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) at any time concerning the Transactions (including
the impact of any transaction on the Transactions).

17

--------------------------------------------------------------------------------



               SECTION 7.03 Liability for Tax-Related Losses. (a)
Notwithstanding anything in this Agreement or the Separation Agreement to the
contrary, Altisource shall be responsible for, and shall indemnify and hold
harmless OFC and its Affiliates and each of their respective officers, directors
and employees from and against, one hundred percent (100%) of any Tax-Related
Losses that are attributable to or result from any one or more of the following:
(A) the acquisition of all or a portion of the stock or assets of any member of
the Altisource Group by any means whatsoever by any Person, (B) any
negotiations, understandings, agreements or arrangements by Altisource with
respect to transactions or events (including, without limitation, stock
issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of Altisource
representing a Fifty-Percent or Greater Interest therein, (C) any action or
failure to act by Altisource after the Distribution (including, without
limitation, any amendment to Altisource’s certificate of incorporation (or other
organizational documents), whether through a shareholder vote or otherwise)
affecting the relative voting rights of any class of Altisource Capital Stock
(including, without limitation, through the conversion of any class of
Altisource Capital Stock into another class of Altisource Capital Stock), (D)
any act or failure to act by Altisource or any Altisource Affiliate described in
Section 7.02 (regardless whether such act or failure to act is covered by a
Ruling, Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of
Section 7.02(c) or a Board Certificate described in Section 7.02(d)) or (E) any
breach by Altisource of its agreement and representation set forth in Section
7.01.

               (b)     For purposes of calculating the amount and timing of any
Tax-Related Loss for which Altisource is responsible under this Section 7.03,
Tax-Related Losses shall be calculated by assuming that OFC, the OFC Affiliated
Group and each member of the OFC Group (i) pay Tax at the highest marginal
corporate Tax rates in effect in each relevant taxable year and (ii) have no Tax
Attributes in any relevant taxable year.

               (c)     Altisource shall pay OFC the amount of any Tax-Related
Losses for which Altisource is responsible under this Section 7.03: (A) in the
case of Tax-Related Losses described in clause (i) of the definition of
Tax-Related Losses no later than 2 business days prior to the date OFC files, or
causes to be filed, the applicable Tax Return for the year of the Distribution
(the “Filing Date”) (provided that if such Tax-Related Losses arise pursuant to
a Final Determination described in clause (a), (b) or (c) of the definition of
“Final Determination”, then Altisource shall pay OFC no later than 2 business
days after the date of such Final Determination with interest calculated at the
Base Rate, from the date that is 2 business days prior to the Filing Date
through the date of such Final Determination) and (B) in the case of Tax-Related
Losses described in clause (ii) or (iii) of the definition of Tax-Related
Losses, no later than 2 business days after the date OFC pays such Tax-Related
Losses.

ARTICLE VIII

Assistance and Cooperation

               SECTION 8.01 Assistance and Cooperation. (a) After the
Distribution, the Companies shall cooperate (and cause their respective
Affiliates to cooperate) with each other and with each other’s agents, including
accounting firms and legal counsel, in connection with Tax matters relating to
the Companies and their Affiliates including (i) preparation and filing of Tax
Returns, (ii) determining the liability for and amount of any Taxes due
(including estimated Taxes) or the right to and amount of any refund of Taxes,
(iii) examinations of Tax Returns and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making all information and documents in their
possession relating to the other Company and its Affiliates available to such
other Company as provided in Article IX. Each of the Companies shall also make
available to the other, as reasonably requested and available, personnel
(including officers, directors, employees and agents of the Companies or their
respective Affiliates) responsible for preparing, maintaining and interpreting
information and documents relevant to Taxes, and personnel reasonably required
as witnesses or for purposes of providing information or documents in connection
with any administrative or judicial proceedings relating to Taxes.

18

--------------------------------------------------------------------------------



               (b)     Any information or documents provided under this Article
VIII shall be kept confidential by the Company receiving the information or
documents, except as may otherwise be necessary in connection with the filing of
Tax Returns or in connection with any administrative or judicial proceedings
relating to Taxes.

               SECTION 8.02 Income Tax Return Information. Altisource and OFC
acknowledge that time is of the essence in relation to any request for
information, assistance or cooperation made by OFC or Altisource pursuant to
Section 8.01 or this Section 8.02. Altisource and OFC acknowledge that failure
to conform to the deadlines set forth herein or reasonable deadlines otherwise
set by OFC or Altisource could cause irreparable harm.

               (a)     Each Company shall provide to the other Company
information and documents relating to its Group required by the other Company to
prepare Tax Returns. Any information or documents the Responsible Company
requires to prepare such Tax Returns shall be provided in such form as the
Responsible Company reasonably requests and in sufficient time for the
Responsible Company to file such Tax Returns on a timely basis.

               (b)     In the event that a party fails to provide any
information requested by the other party pursuant to Section 8.01 or this
Section 8.02, within the deadlines as set forth herein, a party shall have the
right to engage a nationally recognized public accounting firm of its choice
(the “Accountant”), in its sole and absolute discretion, to gather such
information directly from the other party. The parties agree, and will cause all
other members of their Group to agree, upon 10 business days’ notice, in the
case of a failure to provide information pursuant to Section 8.01 or this
Section 8.02, to permit any such Accountant full access to all records or other
information requested by such Accountant during reasonable business hours. Such
other party agrees promptly pay all reasonable costs and expenses incurred by
the requesting party in connection with the engagement of such Accountant.

               SECTION 8.03 Reliance. If any member of one Group (the “Supplier
Group”) supplies information to a member of the other Group (the “Signing
Group”) in connection with a Tax liability and an officer of a member of the
Signing Group signs a statement or other document under penalties of perjury in
reliance upon the accuracy of such information, then upon the written request of
such member of the Signing Group identifying the information being so relied
upon, the chief financial officer of the Supplier Group (or any officer of the
Supplier Group as designated by the chief financial officer of the Supplier
Group) shall certify in writing that to his or her knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete. The Company that is a member of the Supplier Group agrees to
indemnify and hold harmless each member of the Signing Group and its directors,
officers and employees from and against any fine, penalty or other cost or
expense of any kind attributable to a member of the Supplier Group having
supplied, pursuant to this Article VIII, a member of the Signing Group with
inaccurate or incomplete information in connection with a Tax liability.

19

--------------------------------------------------------------------------------



ARTICLE IX

Tax Records

               SECTION 9.01 Retention of Tax Records. Each Company shall
preserve and keep all Tax Records exclusively relating to the assets and
activities of its Group for Pre-Closing Periods (and the portion, ending on the
Closing Date, of any Tax Period that includes but does not end on the Closing
Date), and OFC shall preserve and keep all other Tax Records relating to Taxes
of the Groups for Pre-Closing Periods until the later of (i) the expiration of
any applicable statutes of limitation, and (ii) 7 years after the Closing Date.
After such earlier date, each Company may dispose of such records upon 90 days’
prior written notice to the other Company. If, prior to the expiration of the
applicable statute of limitation or such seven-year period, a Company reasonably
determines that any Tax Records that it would otherwise be required to preserve
and keep under this Article IX are no longer material in the administration of
any matter under the Code or other applicable Tax Law and the other Company
agrees, then such first Company may dispose of such records upon 90 days’ prior
notice to the other Company. Any notice of an intent to dispose given pursuant
to this Section 9.01 shall include a list of the records to be disposed of
describing in reasonable detail each file, book or other record accumulation
being disposed. The notified Company shall have the opportunity, at its cost and
expense, to copy or remove, within such 90-day period, all or any part of such
Tax Records.

               SECTION 9.02 Access to Tax Records. The Companies and their
respective Affiliates shall make available to each other for inspection and
copying (or delivery, at the requesting party’s expense) during normal business
hours upon reasonable notice all Tax Records in their possession to the extent
reasonably required by the other Company in connection with the preparation of
Tax Returns, audits, litigation or the resolution of items under this Agreement.

ARTICLE X

Tax Contests

               SECTION 10.01 Notice. Each of the parties shall provide prompt
notice to the other party of any written communication from a Tax Authority
regarding any pending or threatened Tax audit, assessment or proceeding or other
Tax Contest of which it becomes aware related to Taxes for Tax Periods for which
it is indemnified by the other party hereunder. Such notice shall attach copies
of the pertinent portion of any written communication from a Tax Authority and
contain factual information (to the extent known) describing any asserted Tax
liability in reasonable detail and shall be accompanied by copies of any notice
and other documents received from any Tax Authority in respect of any such
matters.

20

--------------------------------------------------------------------------------



               SECTION 10.02 Control of Tax Contests. (a) OFC Returns. In the
case of any Tax Contest with respect to any (i) OFC Federal Consolidated Income
Tax Return, (ii) OFC State Combined Income Tax Return, (iii) any other Joint
Return or (iv) any OFC Separate Return, OFC shall have exclusive control over
the Tax Contest, including exclusive authority with respect to any settlement of
Tax liability arising from such Tax Contest. OFC shall keep Altisource informed
in a timely manner regarding such Tax Contests to the extent relating to the
Altisource Business, the Altisource Group or the assets transferred to
Altisource pursuant to the Transactions insofar as such Tax Contests would
reasonably be expected to affect the Altisource Group.

               (b)   Altisource Separate Returns. In the case of any Tax Contest
with respect to an Altisource Separate Return, Altisource shall have exclusive
control over the Tax Contest, including exclusive authority with respect to any
settlement of Tax liability arising from such Tax Contest.

               (c)   Distribution-Related Proceedings. In the event of any
Distribution-Related Proceeding as a result of which Altisource could reasonably
be expected to become liable for any Tax-Related Losses that OFC is entitled to
control under this Article 10, (A) OFC shall consult with Altisource reasonably
in advance of taking any significant action in connection with such
Distribution-Related Proceeding, (B) OFC shall consult with Altisource and offer
Altisource a reasonable opportunity to comment before submitting any written
materials prepared or furnished in connection with such Distribution-Related
Proceeding, (C) OFC shall defend such Distribution-Related Proceeding diligently
and in good faith and (D) OFC shall provide Altisource copies of any written
materials relating to such Distribution-Related Proceeding received from the
relevant Tax Authority.

ARTICLE XI

Effective Date; Termination of Prior Intercompany Tax Allocation Agreements

               This Agreement shall be effective as of the date hereof. As of
the date hereof, all prior intercompany Tax allocation agreements or
arrangements relating to one or more members of the OFC Group, on the one hand,
and one or more members of the Altisource Group, on the other hand, shall be
terminated, and no member of any Group shall have any right or obligation in
respect of any member of the other Group thereunder.

ARTICLE XII

Survival of Obligations

               The representations, warranties, covenants and agreements set
forth in this Agreement shall be unconditional and absolute and shall remain in
effect without limitation as to time.

21

--------------------------------------------------------------------------------



ARTICLE XIII

Treatment of Payments; Tax Gross Up

               SECTION 13.01 Treatment of Tax Indemnity and Tax Benefit
Payments. In the absence of any change in Tax treatment under the Code or other
applicable Tax Law:

               (a)     any Tax indemnity payments made by a Company under
Article V shall be reported for Tax purposes by the payor and the recipient as
distributions or capital contributions, as appropriate, occurring immediately
before the Distribution (but only to the extent the payment does not relate to a
Tax allocated to the payor in accordance with Section 1552 of the Code or the
regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability, and

               (b)     any Tax Benefit payments made by a Company under Article
VI, shall be reported for Tax purposes by the payor and the recipient as
distributions or capital contributions, as appropriate, occurring immediately
before the Distribution (but only to the extent the payment does not relate to a
Tax allocated to the payor in accordance with Section 1552 of the Code or the
regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability.

               SECTION 13.02 Tax Gross Up. If, notwithstanding the manner in
which Tax indemnity payments and Tax Benefit payments were reported, there is an
adjustment to the Tax liability of a Company as a result of its receipt of a
payment pursuant to this Agreement, such payment shall be appropriately adjusted
so that the amount of such payment, reduced by the amount of all income Taxes
payable with respect to the receipt thereof (but taking into account all
correlative Tax Benefits resulting from the payment of such income Taxes), shall
equal the amount of the payment that the Company receiving such payment would
otherwise be entitled to receive pursuant to this Agreement.

               SECTION 13.03 Interest under This Agreement. Anything herein to
the contrary notwithstanding, to the extent one Company (“Indemnitor”) makes a
payment of interest to another Company (“Indemnitee”) under this Agreement with
respect to the period from the date that the Indemnitee made a payment of Tax to
a Tax Authority to the date that the Indemnitor reimbursed the Indemnitee for
such Tax payment, the interest payment shall be treated as interest expense to
the Indemnitor (deductible to the extent provided by law) and as interest income
by the Indemnitee (includible in income to the extent provided by law). The
amount of the payment shall not be adjusted under Section 13.02 to take into
account any associated Tax Benefit to the Indemnitor or Tax Detriment to the
Indemnitee.

22

--------------------------------------------------------------------------------



ARTICLE XIV

Disagreements

               The Companies mutually desire that collaboration will continue
between them. Accordingly, they will try, and they will cause their respective
Group members to try, to resolve in an amicable manner all disagreements and
misunderstandings connected with their respective rights and obligations under
this Agreement, including any amendments hereto. In furtherance thereof, in the
event of any dispute or disagreement (other than a High-Level Dispute) (a “Tax
Arbitrator Dispute”) between the Companies as to the interpretation of any
provision of this Agreement or the performance of obligations hereunder, the Tax
departments of the Companies shall negotiate in good faith to resolve the Tax
Arbitrator Dispute. If such good faith negotiations do not resolve the Tax
Arbitrator Dispute, then the matter, upon written request of either Company,
will be referred to a tax lawyer or accountant acceptable to each of the
Companies (the “Tax Arbitrator”). The Tax Arbitrator may, in its discretion,
obtain the services of any third-party appraiser, accounting firm or consultant
that the Tax Arbitrator deems necessary to assist it in resolving such
disagreement. The Tax Arbitrator shall furnish written notice to the Companies
of its resolution of any such Tax Arbitrator Dispute as soon as practical, but
in any event no later than 45 days after its acceptance of the matter for
resolution. Any such resolution by the Tax Arbitrator will be conclusive and
binding on the Companies. Following receipt of the Tax Arbitrator’s written
notice to the Companies of its resolution of the Tax Arbitrator Dispute, the
Companies shall each take or cause to be taken any action necessary to implement
such resolution of the Tax Arbitrator. In accordance with Article XVI, each
Company shall pay its own fees and expenses (including the fees and expenses of
its representatives) incurred in connection with the referral of the matter to
the Tax Arbitrator. All fees and expenses of the Tax Arbitrator in connection
with such referral shall be shared equally by the Companies. Any High-Level
Dispute shall be resolved pursuant to the procedures set forth in Article VII of
the Separation Agreement. Nothing in this Article XIV will prevent either
Company from seeking injunctive relief if any delay resulting from the efforts
to resolve the Tax Arbitrator Dispute through the Tax Arbitrator (or any delay
resulting from the efforts to resolve any High-Level Dispute through the
procedures set forth in Article VII of the Separation Agreement) could result in
serious and irreparable injury to either Company.

ARTICLE XV

Late Payments

               Any amount owed by one party to another party under this
Agreement that is not paid when due shall bear interest at three (3) month
London Interbank Offer Rate (LIBOR), compounded semiannually, from the due date
of the payment to the date paid. To the extent interest required to be paid
under this Article XV duplicates interest required to be paid under any other
provision of this Agreement, interest shall be computed at the higher of the
interest rate provided under this Article XV or the interest rate provided under
such other provision.

ARTICLE XVI

Expenses

               Except as otherwise provided in this Agreement, each party and
its Affiliates shall bear their own expenses incurred in connection with
preparation of Tax Returns, Tax Contests, and other matters related to Taxes
under the provisions of this Agreement.

23

--------------------------------------------------------------------------------



ARTICLE XVII

General Provisions

               SECTION 17.01 Addresses and Notices. All notices or other
communications under this Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person or (b) deposited in the United States
mail or private express mail, postage prepaid, addressed as follows:

If to OFC, to:

Ocwen Financial Corporation
1661 Worthington Road
West Palm Beach, Florida 33409
Attn: Corporate Secretary
Fax No.: (561) 471-4264



If to Altisource to:

Altisource Solutions S.à r.l.
2-8 Avenue Charles de Gaulle
L-1653 Luxembourg
Attn: Corporate Secretary
Fax No.: 352-2744-9499

               Either party may, by notice to the other party, change the
address to which such notices are to be given.

               SECTION 17.02 Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their successors and
assigns.

               SECTION 17.03 Waiver. Waiver by any party hereto of any default
by any other party hereto of any provision of this Agreement shall not be deemed
a waiver by the waiving party of any subsequent or other default.

               SECTION 17.04 Severability. If any provision of this Agreement or
the application thereof to any Person or circumstance is determined by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party. Upon any such determination, the
parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the parties.

24

--------------------------------------------------------------------------------



               SECTION 17.05 Authority. Each of the parties represents to the
other that (a) it has the corporate or other requisite power and authority to
execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate or other action, (c) it has duly and validly executed and delivered
this Agreement, and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.

               SECTION 17.06 Further Action. The parties shall execute and
deliver all documents, provide all information, and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement, including the execution and delivery to the other parties and their
Affiliates and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Article X.

               SECTION 17.07 Integration. This Agreement, together with each of
the exhibits and schedules appended hereto, constitutes the final agreement
between the parties, and is the complete and exclusive statement of the parties’
agreement on the matters contained herein. All prior and contemporaneous
negotiations and agreements between the parties with respect to the matters
contained herein are superseded by this Agreement, as applicable. In the event
of any inconsistency between this Agreement and the Separation Agreement, or any
other agreements relating to the transactions contemplated by the Separation
Agreement, with respect to matters addressed herein, the provisions of this
Agreement shall control.

               SECTION 17.08 Construction. The language in all parts of this
Agreement shall in all cases be construed according to its fair meaning and
shall not be strictly construed for or against any party. The captions, titles
and headings included in this Agreement are for convenience only, and do not
affect this Agreement’s construction or interpretation. Unless otherwise
indicated, all “Section” and “Article” references in this Agreement are to
sections and articles of this Agreement.

               SECTION 17.09 No Double Recovery. No provision of this Agreement
shall be construed to provide an indemnity or other recovery for any costs,
damages, or other amounts for which the damaged party has been fully compensated
under any other provision of this Agreement or under any other agreement or
action at law or equity. Unless expressly required in this Agreement, a party
shall not be required to exhaust all remedies available under other agreements
or at law or equity before recovering under the remedies provided in this
Agreement.

               SECTION 17.10 Counterparts. The parties may execute this
Agreement in multiple counterparts, each of which constitutes an original as
against the party that signed it, and all of which together constitute one
agreement. This Agreement is effective upon delivery of one executed counterpart
from each party to the other party. The signatures of both parties need not
appear on the same counterpart. The delivery of signed counterparts by facsimile
or email transmission that includes a copy of the sending party’s signature is
as effective as signing and delivering the counterpart in person.

25

--------------------------------------------------------------------------------



               SECTION 17.11 Governing Law. This Agreement and, unless expressly
provided therein, each Ancillary Agreement, shall be governed by and construed
and interpreted in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed wholly in such State and
irrespective of the choice of law principles of the State of New York, as to all
matters (other than with respect to the corporate action of the OFC board of
directors attendant to the declaration and payment of the dividend of the
Altisource Common Shares, which shall be governed by the law of the State of
Florida.)

               SECTION 17.12 Jurisdiction. Any action or proceeding arising out
of or relating to this Agreement or any Ancillary Agreement shall be brought in
the courts of the State of New York located in the County of New York or in the
United States District Court for the Southern District of New York (if any party
to such action or proceeding has or can acquire jurisdiction), and each of the
parties hereto or thereto irrevocably submits to the exclusive jurisdiction of
each such court in any such action or proceeding, waives any objection it may
now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the action or proceeding shall be heard and determined only
in any such court and agrees not to bring any action or proceeding arising out
of or relating to this Agreement or any Ancillary Agreement in any other court.
The parties to this Agreement or any Ancillary Agreement agree that any of them
may file a copy of this paragraph with any court as written evidence of the
knowing, voluntary and bargained agreement between the parties hereto and
thereto irrevocably to waive any objections to venue or to convenience of forum.
Process in any action or proceeding referred to in the first sentence of this
Section may be served on any party to this Agreement or any Ancillary Agreement
anywhere in the world.

               SECTION 17.13 Amendment. No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by any party hereto, unless
such waiver, amendment, supplement or modification is in writing and signed by
the authorized representative of the party against whom it is sought to enforce
such waiver, amendment, supplement or modification.

               SECTION 17.14 Altisource Subsidiaries. If, at any time,
Altisource or OFC, respectively, acquires or creates one or more subsidiaries
that are includable in the Altisource Group or the OFC Group, respectively, they
shall be subject to this Agreement and all references to the Altisource Group or
OFC Group, respectively, herein shall thereafter include a reference to such
subsidiaries.

               SECTION 17.15 Successors. This Agreement shall be binding on and
inure to the benefit of any successor by merger, acquisition of assets, or
otherwise, to any of the parties hereto (including but not limited to any
successor of OFC or Altisource succeeding to the Tax Attributes of either under
Section 381 of the Code), to the same extent as if such successor had been an
original party to this Agreement.

               SECTION 17.16 Injunctions. The parties acknowledge that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. The parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court having
jurisdiction, such remedy being in addition to any other remedy to which they
may be entitled at law or in equity.

26

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized representatives as of the date set forth
above.

 

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

By

/s/ Ronald M. Faris 

 

 

 

 

 

Name: Ronald M. Faris

 

 

Title:   President

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

By

/s/ William B. Shepro 

 

 

 

 

 

Name: William B. Shepro

 

 

Title:   Manager


--------------------------------------------------------------------------------